     Case: 1:20-cv-00058-AGF Doc. #: 6 Filed: 06/04/20 Page: 1 of 5 PageID #: 46



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

 SALVADOR VILLEGAS, JR.,                            )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )          No. 1:20-cv-58-AGF
                                                    )
 NICK BECKER, et al.,                               )
                                                    )
                  Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of a letter filed by plaintiff Salvador Villegas,

Jr., a pre-trial detainee. 1 For the reasons explained below, plaintiff will be given the opportunity

to file an amended pleading.

                                                 Background

        Plaintiff initiated this civil action on March 17, 2020, by filing documents indicating an

intent to bring an action pursuant to 42 U.S.C. § 1983. None of the documents he submitted were

on Court-provided forms, as required by the Local Rules of this Court. See E.D. Mo. Local Rule

2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.”). Additionally, he neither paid the filing fee, nor filed an

Application to Proceed in District Court Without Prepaying Fees or Costs. See 28 U.S.C. §

1915(a). On May 18, 2020, the Court entered an order directing him to file an amended complaint

on the proper form, and to either pay the $400 filing fee or file an Application to Proceed in District

Court Without Prepaying Fees or Costs.


11
   Review of Missouri CaseNet, the State of Missouri’s online docketing system, shows that plaintiff is a
criminal defendant in a case currently pending in Bollinger County, Missouri. See State v. Salvador
Villegas, No. 20BO-CR00040-01 (32nd Jud. Cir. Feb. 26, 2020). In that case, plaintiff is charged with
delivering or possessing a weapon at a jail, a class B felony.
   Case: 1:20-cv-00058-AGF Doc. #: 6 Filed: 06/04/20 Page: 2 of 5 PageID #: 47



       To date, plaintiff has not complied with that order. The instant filing is a long and rambling

letter in which plaintiff complains about state criminal matters and alleged wrongdoing by law

enforcement officers. It is unclear whether plaintiff received the Court’s May 18, 2020, order. In

the letter, he writes “please help me,” but it is unclear what form of relief he intends to seek.

                                                 Discussion

       The federal civil rights statute, 42 U.S.C. § 1983, allows prisoners and non-prisoners to file

an action in federal court to seek monetary relief for unconstitutional treatment by persons acting

under color of state law. The federal habeas statute, 28 U.S.C. § 2241, allows pre-trial detainees

to seek a petition for writ of habeas corpus. However, these statutes differ in both scope and

operation.

       Under 42 U.S.C. § 1983, a person may seek various forms of relief, including monetary

relief, for civil rights violations committed by persons acting under color of state law. Claims

typically brought under § 1983 involve the conditions of a person’s confinement or alleged

wrongdoing by law enforcement officers. Under 28 U.S.C. § 2241, a pre-trial detainee may seek

a writ of habeas corpus. Monetary relief is not available under § 2241, and federal courts exercise

pre-trial habeas jurisdiction only where extraordinary or special circumstances exist and where the

petitioner has exhausted, or used up, the remedies that are available to him under state law.

       Sometimes when the exact nature of a case is unspecified, a court can look to the relief

requested to determine whether the action is one filed pursuant to § 1983 or § 2241. As indicated

above, if the pleader seeks monetary relief for civil rights violations committed by persons acting

under color of state law, the case is most likely a § 1983 action. However, if the pleader is a pre-

trial detainee who claims he is being held in violation of his federally-protected rights and seeks

something other than monetary relief, the action is most likely one brought pursuant to § 2241. In



                                                  2
   Case: 1:20-cv-00058-AGF Doc. #: 6 Filed: 06/04/20 Page: 3 of 5 PageID #: 48



the case at bar, it is unclear what plaintiff’s claims are, and what type of relief he seeks. Rather

than speculate as to the type of action plaintiff intends to initiate, the Court will allow him to file

an amended pleading and will provide him with the forms necessary to bring a prisoner civil rights

action pursuant to 42 U.S.C. § 1983, and a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

       If plaintiff wishes to file an action pursuant to § 1983, he must either pay the $400 filing

fee or file an Application to Proceed in District Court Without Prepaying Fees or Costs. If plaintiff

chooses to file an Application to Proceed in District Court Without Prepaying Fees or Costs, he

must also file a certified copy of his inmate account statement.

       Plaintiff must also follow these instructions. In the “Caption” section of the Prisoner Civil

Rights complaint form, plaintiff should write the name of the person he intends to sue. Plaintiff

must avoid naming anyone as a defendant unless that person is directly related to his claim.

Plaintiff must also specify the capacity in which he intends to sue the defendant. In the “Statement

of Claim” section, plaintiff should begin by writing the defendant’s name. In separate, numbered

paragraphs under that name, plaintiff should set forth a short and plain statement of the facts that

support his claim or claims against that defendant. It is important that plaintiff allege facts

explaining how the defendant was personally involved in and directly responsible for harming him.

Each statement of fact must be simple, concise, and direct. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set forth as

many claims as he has against that defendant. If plaintiff names more than one defendant, he should

only include claims that arise out of the same transaction or occurrence, or simply put, claims that

are related to each other.



                                                  3
   Case: 1:20-cv-00058-AGF Doc. #: 6 Filed: 06/04/20 Page: 4 of 5 PageID #: 49



       If plaintiff wishes to file a petition pursuant to § 2241, he must either pay the $5 filing fee

or file a completed Motion to Proceed in Forma Pauperis and Affidavit in Support. Plaintiff should

carefully read the instructions on the form petition and fully complete it. Plaintiff is reminded that

monetary relief is not available under § 2241, and that federal courts exercise pre-trial habeas

jurisdiction only where extraordinary or special circumstances exist and where the petitioner has

exhausted, or used up, the remedies that are available to him under state law.

       As a final matter, plaintiff is advised that, while he may initiate a § 1983 action and a §

2241 action separately, he may not seek both forms of relief in a single action. Plaintiff is also

advised that he may not communicate with the Court by writing letters, and that he may not make

changes to any previously-filed document by filing additional or supplemental documents. Instead,

any § 1983 action or § 2241 action must be filed as a single comprehensive pleading that clearly

sets forth the claims he wishes to bring before this Court, and clearly states what relief he seeks.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

Prisoner Civil Rights Complaint form and the Court’s Application to Proceed in District Court

without Prepaying Fees or Costs form.

       IT IS FURTHER ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

form Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and a copy of the Court’s

Motion to Proceed in Forma Pauperis and Affidavit in Support – Habeas Cases form.

       IT IS FURTHER ORDERED that, within 30 days of the date of this order, plaintiff shall

file an amended pleading on the appropriate form, accompanied by either the specified filing fee

or the appropriate motion for leave to proceed without such fee and supporting documentation.




                                                  4
  Case: 1:20-cv-00058-AGF Doc. #: 6 Filed: 06/04/20 Page: 5 of 5 PageID #: 50



       Plaintiff’s failure to timely comply with this order shall result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 4th day of June, 2020.


                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE




                                               5
